A tubercular area in the lungs is said to be calcified by the healing process of nature, which walls off the affected part, thus sealing it from the rest of the body. Medical science then terms the tuberculosis as arrested. It does not use the termcured, because the lung never again becomes normal in the sense that it is in the same condition as before.
My first objection to the majority opinion is that it bases a static rule of law upon a moving scientific hypothesis. In this case, it is not necessary for science to *Page 752 
advance its frontiers to leave an anachronism in the law. It was error even at the time it was pronounced.
My second objection is that it ignores respondent's present condition. The respondent is not now permanently and totally disabled. His tuberculosis is arrested. No one can say whether it will ever become active again. If it does, he will become eligible for the benefits of his policy. That is one of the contingencies against which he is insured. It is the possibility of a thing happening that provides the motive for buying insurance. It is the happening of the event insured against that gives rise to the insurer's liability.
If the respondent has a contractual right to receive the benefits of his policy to be used for the purpose of preventing the happening of the event insured against, then all policies of this type will be matured upon a showing that the benefits can be spent in a way reasonably calculated to lessen the likelihood of the happening of such events. *Page 753